Citation Nr: 0605053	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to November 1961 and from December 1990 to April 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2002, the veteran testified at 
a hearing before an undersigned Veterans Law Judge.  

This claim was remanded by the Board in June 2003 so that the 
veteran could be scheduled for another hearing to be 
conducted by a Veterans Law Judge.  A hearing was conducted 
at the RO by the undersigned Acting Veterans Law Judge in 
August 2003.  The claim was again remanded in July 2004 so 
that additional development of the evidence could be 
conducted.  

Two claims remanded in July 2004 concerned entitlement to 
service connection for a left foot and toe injury and 
entitlement to a total rating based on individual 
unemployability (TDIU).  The RO granted these two claims in 
July 2005.  Accordingly, the only issue before the Board is 
set forth on the decision title page.


FINDING OF FACT

The objective medical evidence does not reflect that the 
veteran currently has a diagnosed low back disorder.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2004 by the 
Appeals Management Center in Washington, DC, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  The letter advised the 
veteran that "[i]f you have any evidence in your possession 
that pertains to your claim, please send it to us."  [The 
veteran was initially notified of the enactment of the VCAA 
in July 2002, at which time the RO informed the veteran that 
he was "ultimately responsible for giving us the information 
or evidence to support your claim."]  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the July 2004 notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, for these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

By way of background, the Board notes that VA granted service 
connection for left ankle injury residuals in January 1989 
and for a left knee disorder in July 1991.  In July 2002, the 
veteran claimed that he had a lower back disorder secondary 
to his service-connected left knee and left ankle 
disabilities.

A review of the service medical records reveals no complaints 
or findings pertaining to a back disorder.  

The voluminous medical record, that includes extensive VA 
medical treatment records (including examination reports) 
dated from 1962 to 2005, makes no mention of symptoms or a 
diagnosis of a low back disability.  

In the course of his August 2003 hearing, the veteran's 
testimony is not shown to have included anything pertinent to 
his instant claim.  

Records (including medical records) were received by VA from 
the Social Security Administration (SSA) in July 2004.  The 
records, that include a January 1997 SSA Form 831-C3 
(Disability Determination and Transmittal) reflect that the 
veteran was found to be disabled from August 1995 due to 
bilateral wrist and left knee problems, and make no mention 
of the veteran's low back.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran claims to be entitled to 
service connection for a low back disorder, his service 
medical records, as noted above, are devoid of any findings 
concerning his low back.  Further, as also noted above, 
review of the objective medical evidence on file dated since 
his 1961 service separation shows neither symptoms nor 
diagnoses relating to a low back disability.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. at 225.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability.  See July 2002 and July 2004 letters.  He has not 
submitted any evidence of a current diagnosis of a low back 
disorder nor identified any treatment provider with records 
of treatment for such disorder.  A VA examination is not 
indicated, as, at best, it would show only current 
disability.  There would still be no evidence of disease or 
injury in service (and no evidence suggesting a nexus between 
current disability and service, other than by the veteran's 
own allegations).  38 C.F.R. § 3.159(4)(A).  As a layperson, 
the veteran is not competent to establish by his own opinion 
that he has a low back disorder (or relate such disorder to 
service or to a service-connected disorder).  See Espiritu, 
supra.  The preponderance of the evidence is against the 
claim.  Hence, it must be denied.


ORDER

Service connection for a low back disorder is denied.


_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans Appeals


_____________________________________
	H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


___________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans Appeals




 Department of Veterans Affairs


